As filed with the Securities and Exchange Commission on August 28, 2009 Registration No.333-120292 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVEN PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 59-2767632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11960 S.W. 144th Street Miami, Florida (Address of Principal Executive Offices) (Zip Code) Noven Pharmaceuticals, Inc. 1999 Long-Term Incentive Plan (Full title of the plan) Jeffrey F.Eisenberg President and Chief Executive Officer Noven Pharmaceuticals, Inc. 11960 S.W. 144th Street
